Per Ouriam:

This suit was brought to enjoin the enforcement of a special assessment levied on the property of plaintiff to defray the cost of constructing a lateral sewer *770in the defendant city.' The trial court made findings of fact and conclusions of law based thereon. As the findings of fact made are based upon conflicting oral testimony they are conclusive here. While it appears from the record that irregularities may have occurred in the proceedings of the city council in providing the method adopted for the construction of the sewer, yet, as there is found ample legislative power authorizing the improvement to be' made, and the levy and collection of the assessment sought to be enjoined, and as the city proceeded under this statutory authority in the construction of the sewer and the levy of the special assessment by appropriate proceedings, the injunction was properly refused.
The judgment is affirmed.